COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-024-CR

                                                 
 

DERON DOMINIC SLOAN	  	          				       APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 371
ST
 
D
ISTRICT 
COURT OF TARRANT COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Appellant’s Motion To Dismiss Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
 See id.;
 Tex. R. App. P. 43.2(f).																		 	PER CURIAM

PANEL: 
LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App
. P. 
47.2(b)



DELIVERED: February 5, 2009							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.